Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 19,
2016.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-15-00682-CR


                      RICKEY CHARLES PERRY, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 506th District Court
                              Grimes County, Texas
                           Trial Court Cause No. 17669


                    MEMORANDUM                        OPINION

      Appellant Rickey Charles Perry has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown
Do Not Publish – Tex. R. App. P. 47.2(b)